Citation Nr: 1234899	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-20 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on November 17, 2009.


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 



INTRODUCTION

The Veteran served on active duty from April to June of 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision issued by the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida.  


FINDINGS OF FACT

1.  Prior to November 2009, the Veteran had been receiving ongoing VA treatment, and he had no form of health insurance.

2.  The Veteran's symptoms were unrelated to an accident or work-related injury.

3.  The Veteran received emergent care at a private facility on November 17, 2009, for abdominal pain and nausea that he began experiencing relatively recently after surgery performed at a VA medical facility.

4.  The Veteran is financially liable for these related medical expenses, in the amount of $396.00.

5.  The unauthorized medical expenses were rendered for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and a VA facility offering emergent care was not feasibly available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at a private hospital on November 17, 2009, have been met.  38 U.S.C.A. §§ 1725 (West Supp. 2002); 38 C.F.R. §§ 17.1000-1008 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159, 3.326(a) (2008).  Because this decision constitutes a complete grant of the benefits sought on appeal, no further discussion of the notice and assistance duties is necessary.

Reimbursement for Medical Care Expenses

The Veteran contends that he is entitled to reimbursement of unauthorized medical treatment that he received in November 2009 because the services were rendered in what he perceived to be a medical emergency and treatment at a VA facility was not feasible.

Reimbursement or payment was denied under the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177, referred to as the "Millennium Bill Act." The Millennium Bill Act provides payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities.  The statute is codified at U.S.C.A. § 1725 (West Supp. 2002) and regulations regarding its implementation appear at 38 C.F.R. §§ 17.1000-1008 (2011).

Payment or reimbursement under 38 U.S.C. 1725 for emergency services may be made only if all of the following conditions are met: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002 (2011).

The Veteran reports that on October 30, 2009, he underwent an extensive, six-hour, endoscopic sinus surgery, during which he was administered a coagulant to stop his excessive bleeding, and after which he was prescribed antibiotics and pain medications.  He reports that on November 15, 2009, he experienced diarrhea; on November 16, he experienced nausea; and on November 17, he experienced nausea, diarrhea, and acute abdominal pain.  While en route to a medical appointment at the out-patient VA clinic located in Jacksonville, Florida, he began to experience increasing abdominal pain, such that he believed that continuing to operate his vehicle was not feasible.  Given his inability to continue driving and his increasing abdominal pain, he diverted to a near-by private hospital that offered emergent care.  He asserts that seeking VA emergent care did not seem feasible, as the nearest VA medical facility offering emergent care was approximately 70 miles from his home.  He further reports, and the record reflects, that he had received VA treatment within the two years prior to seeking private emergent care and that he has no form of health insurance.  Accordingly, he has incurred a debt of $396.00 for the private emergent care rendered on November 17, 2009.

The November 17, 2009 record from this private medical facility corroborates the Veteran's report of experiencing nausea and abdominal pain that had increased in severity within the last day.  Given the Veteran's complaints, he was scheduled to undergo an abdominal computed tomography (CT) scan.  However, as the CT scan revealed no major abnormalities, the Veteran's nausea and abdominal pain were treated symptomatically, and the Veteran was discharged.

The Board concludes that the evidence of record reflects that the Veteran had been receiving ongoing VA treatment in the two years prior to seeking private emergent care and that he has no form of health insurance; thus he incurred a $396.00 debt for the medical services rendered.  The record further reflects that he experienced diarrhea, nausea, and severe abdominal pain while traveling to a VA medical facility to receive follow-up treatment for his recent VA surgery, and that his symptoms rendered him unable to safely operate his motor vehicle.  

Given these circumstances, the Board finds that a prudent layperson, such as the Veteran, would have expected that a delay in seeking immediate medical attention would have been hazardous to life and health.  A reasonable person could assume that experiencing abdominal pain and gastrointestinal symptoms after undergoing a surgical procedure were symptoms of a potentially life-threatening surgical complication.  Moreover, given the severity of his symptoms, his emergent care providers concluded that an abdominal CT scan was medically necessary to determine the etiology of his complaints.  Thus, the Veteran's decision to seek nearby and immediate medical care at the nearest private medical facility, rather than traveling the approximate 90 mile distance between his home address and the VA Medical Center in Gainesville (the nearest VA medical facility offering emergent care), was reasonable.  

In short, the Veteran's ongoing VA treatment in the two years prior to his seeking emergent care; his lack of health insurance coverage; his indebtedness for his medical expenses; his reasonable perception of emergent circumstances; and the geographic distance of the nearest VA facility satisfy the conditions set forth in 38 U.S.C.A. § 1725.  Entitlement to payment or reimbursement of the unauthorized medical expenses is therefore granted.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on November 17, 2009, at St. Luke's Hospital in Jacksonville, Florida, is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


